Case 1:20-cv-00300-TH-KFG Document 15 Filed 08/20/21 Page 1 of 4 PageID #: 62



                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                      BEAUMONT DIVISION

COLTON BARRETT                                     §

VS.                                                §                CIVIL ACTION NO. 1:20cv300

JESSE W. LOGAN, ET AL.                             §

                                    MEMORANDUM OPINION

        Plaintiff Colton Barrett, an inmate confined within the Texas Department of Criminal Justice,

Correctional Institutions Division, proceeding pro se, brings this civil rights action pursuant to 42

U.S.C. § 1983 against Jesse W. Logan, Clay A. Anderson and Michael J. Bennett. The defendants

are correctional officers. Plaintiff alleges the defendants denied him equal protection of the laws

and interfered with his ability to practice his religion.

        Pending before the court are motions to dismiss filed by the defendants (doc. nos. 6 and 12).

                                         Factual Allegations

        Plaintiff alleges that on October 30, 2013, C-Wing of his building was placed on

administrative lockdown status. The defendants and other officers conducted a security search of

the cells on the wing. Pursuant to this action, plaintiff was removed from his cell and taken to

another location. Plaintiff alleges that during the search religious and devotional items and materials
located in his cell were destroyed.

        Plaintiff states he was never provided with any confiscation documents regarding the seizure

of his property. He alleges that he as was removed from his cell, he could not actually observe the

staff members who entered his cell and file complaints against them. No records were made as to

which staff members actually entered his cell. However, plaintiff he states that when he returned

to his cell, he notified other staff members and was told to report the incident. Plaintiff contends the

items and materials were destroyed because of his religious beliefs.
Case 1:20-cv-00300-TH-KFG Document 15 Filed 08/20/21 Page 2 of 4 PageID #: 63



                                       The Motions to Dismiss

        The defendants assert that the claims against them should be dismissed pursuant to Federal

Rules of Civil Procedure 12(b)(6) and 12(b)(1).        To the extent they are sued in their individual

capacities, the defendants state plaintiff has failed to state a claim upon which relief may be granted

because plaintiff’s allegations do not show they were personally involved in the destruction of his

religious items and materials. They state that while plaintiff alleges they were involved in removing

him from his cell, he admits he does not know who actually entered his cell or destroyed the

materials. In addition, the defendants argue plaintiff has not shown they violated his right to practice

his religion because his allegations do not show how their actions interfered with the practice of his

religion or how the items and materials destroyed are related to the practice of his religion. With

respect to the denial of equal protection claim, the defendants state that while plaintiff asserts his

items and materials were destroyed because he is a Muslim, he had not alleged he was treated

differently from similarly situated inmates. Finally, the defendants state that to the extent they are

being sued in their official capacities, they are entitled to immunity under the Eleventh Amendment

to the Constitution against claims for money damages.

                                         Standard of Review

        Federal Rule of Civil Procedure 12(b)(6) authorizes dismissal of a complaint that fails to

state a claim upon which relief may be granted. A complaint fails to state a claim upon which relief
may be granted if the factual allegations are not sufficient to raise a right to relief above the

speculative level. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). Dismissal for failure

to state a claim is appropriate when the plaintiff has failed to plead “enough facts to state a claim

to relief that is plausible on its face.” Id. at 570. Plaintiffs must state enough facts to “nudge their

claims across the line from conceivable to plausible.” Id. In considering whether to dismiss a

complaint for failing to state a claim upon which relief may be granted, all factual allegations in the

complaint must be taken as true and construed favorably to the plaintiff. Fernandez-Montez v. Allied




                                                   2
Case 1:20-cv-00300-TH-KFG Document 15 Filed 08/20/21 Page 3 of 4 PageID #: 64



Pilots Association, 987 F.2d 278, 284 (5th Cir. 1993). However, conclusory allegations will not

suffice to prevent dismissal for failure to state a claim. Id.

        Federal Rule of Civil Procedure 12(b)(1) allows a party to challenge the subject-matter

jurisdiction of a federal court to hear a claim. A motion to dismiss under Rule 12(b)(1) is properly

granted “when the court lacks the statutory or constitutional power to adjudicate the case.”

Homebuilders Association of Mississippi, Inc. v. City of Madison, Mississippi, 143 F.3 1006, 1010

(5th Cir. 1998) (citation omitted). The party asserting jurisdiction bears the burden of proving that

subject-matter jurisdiction exists. Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001).

                                               Analysis

        Personal Involvement

        A plaintiff in a civil rights case must enunciate a set of facts that illustrate a defendant’s

participation in the alleged wrong. Jacquez v. Procunier, 801 F.3d 789, 793 (5th Cir. 1986).

Plaintiff’s allegations fail to satisfy this requirement. The alleged wrong he complains of is the

destruction of religious items and materials. He alleges the defendants and other officers were

involved in a security search of the cells on his wing. However, he states he did not see which

officers actually searched his cell and therefore does not know whether it was the defendants who

searched his cell and removed and destroyed his religious items and materials. As a result, he has

failed to allege that the defendants participated in the alleged wrong.
        Freedom to Practice Religion

        In addition to failing to demonstrate personal involvement on the part of the defendants,

plaintiff’s allegations fail to show a violation of his right under the First Amendment to practice his

religion.

        In order to establish a violation of the free exercise clause of the First Amendment, a plaintiff

must show a defendant burdened his practice of religion by preventing him from engaging in

conduct mandated by his faith. Turner v. Safley, 482 U.S. 78, 89 (1987); Freeman v. Arpaio, 125

F.3d 732, 736 (9th Cir. 1997). A burden placed on the practice of an inmate’s religion must be more


                                                   3
Case 1:20-cv-00300-TH-KFG Document 15 Filed 08/20/21 Page 4 of 4 PageID #: 65



than simply inconvenient. To constitute a constitutional violation, the burden must substantially

interfere with a tenet or belief that is central to a religious doctrine. Freeman, 125 F.3d at 737.

       Plaintiff alleges that certain religious materials and items were taken and destroyed.

However, he had not alleged that this action burdened the practice of his religion by preventing him

from engaging in conduct mandated by his faith. Nor has he attempted to explain how his not

having the religious materials and items interfered with a tenet or belief that is central to his

religious doctrine. As a result, plaintiff’s claim regarding interference with his religious practice

fails to state a claim upon which relief may be granted.

       Eleventh Amendment Immunity

       “The Eleventh Amendment prohibits a private citizen from bringing suit against a state in

federal court unless the state consents.” Daigle v. Gulf States Utilities Company, Local Union

Number 2286, 794 F.2d 974, 980 (5th Cir. 1986). Eleventh Amendment immunity extends to suits

for monetary damages against a state official in his or her official capacity. Buckhannon Board and

Care Home, Inc. v. West Virginia Department of Health and Human Resources, 532 U.S. 598, 609

(2001). Federal claims against state officials in their official capacities are the equivalent of suits

against the state. Ganther v. Ingle, 75 F.3d 207, 209 (5th Cir. 1996).

       Based on the authorities cited above, the defendants are entitled to immunity under the

Eleventh Amendment for any claim against their official capacities for money damages. The court

therefore lacks subject-matter jurisdiction over any official capacity claim for money damages.

                                               ORDER

       For the reasons set forth above, the motions to dismiss filed by the defendants are

meritorious. The motions are therefore GRANTED. A final judgment shall be entered.


                       SIGNED this the 20 day of August, 2021.




                                                       ____________________________
                                                       Thad Heartfield
                                                  4    United States District Judge
